
	

113 HR 1987 IH: Veterans’ Dignity and Honor Act
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1987
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Ms. Sinema introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the
		  amount of benefits payable for the burial and funeral expenses of certain
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Dignity and Honor
			 Act.
		2.Increase in
			 amount of burial and funeral benefits for veterans
			(a)Funeral
			 expensesSection 2302(a) of
			 title 38, United States Code, is amended by striking $300 and
			 inserting $1918.
			(b)Plot
			 allowanceSection 2303(b) of such title is amended by striking
			 $700 both places it appears and inserting
			 $1150.
			(c)Death from
			 service-Connected disabilitySection 2307 of such title is
			 amended by striking $2,000 and inserting
			 $6160.
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to deaths occurring after the date of the enactment of this Act.
			
